PER CURIAM.
Appellants, plaintiffs below, seek review of a judgment for the defendants entered pursuant to a jury verdict in a negligence action, wherein the appellants were seeking damages for injuries sustained by the appellant, Alice R. Fournier, when a motorcycle on which she was riding was involved in an accident with the appellees’ automobile.
The principal point raised by the appellants in the instant case is that the lower court erred in failing to give a certain jury instruction on non-imputable neg*886ligence. While there is no question that a party is entitled to have appropriate instructions given to the jury, the particular instructions to be given depend upon the issues developed by the pleadings and supported by the evidence. Garrison v. Hertz Corporation, Fla.App. 1961, 129 So.2d 452; Sirmons v. Pittman, Fla.App.1962, 138 So.2d 765; 32 Fla.Jur., Trial, § 141. In the instant case, there is no basis for this instruction as the plaintiffs’ complaint and evidence traveled on the sole negligence of the defendants. Therefore, the only question to be decided by the jury was whether or not the defendants were guilty of negligence proximately causing the accident. The jury determined this issue in favor of the defendants. The record on appeal contains substantial, competent evidence to sustain the jury’s verdict, and we therefore affirm the order of the lower court.
Affirmed.